Citation Nr: 1645891	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to accrued benefits, to include an increased rating for residuals of a muscle group injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  He died in February 1988.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in May 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2015, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing the appellant presented a waiver of initial RO review of additionally submitted evidence.  

On September 24, 2015, the Board in part denied the issue of entitlement to an increased rating for residuals of a muscle group injury, for purposes of accrued benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and filed a Motion for Reconsideration with the Board in October 2015 and November 2015.  On June 6, 2016 the Court dismissed the appellant's case for lack of jurisdiction over the Board's decision dated on September 24, 2015.  

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a); 38 C.F.R. 
§ 20.904.  In the Form 9 Appeal received in March 2015, the appellant asserted that at the time of death, the Veteran did not receive the full amount of his pension benefits.  The appellant contends that a five year statute of limitation should apply to her accrued benefits claim as the Veteran prior to his death had his disability pension benefits reduced due to being hospitalized by VA.  See November 2015 Motion for Reconsideration and September 2016 statement.  As this matter was not previously addressed by the Board, the September 24, 2015 Board decision, only to the extent that it addressed the issue of entitlement to an increased rating for residuals of a muscle group injury, for purposes of accrued benefits, is being vacated herein.  The issue of entitlement to accrued benefits is now broadened and characterized as reflected on the title page.  

The Board continues to note that the appellant also has raised the issue of entitlement to death pension.  See, e.g., December 2008 claim.  Although the RO developed her claim for DIC benefits the status of her claim for death pension is unclear and is referred to the Agency of Original Jurisdiction for appropriate action.  


FINDINGS OF FACT

1. The Board issued a decision in September 2015 denying entitlement to an increased rating for residuals of a muscle group injury, for purposes of accrued benefits; at that time, the appellant contended that the Veteran during his lifetime did not receive his full amount of pension benefits; subsequent to the Board's decision, she cited to a five year statute of limitation applicable to the issue of accrued benefits as the Veteran prior to his death had his disability pension benefits reduced due to being hospitalized by VA.  

2. The appellant was born in March 1955 and attained the age of 18 in March 1973; she did not become permanently incapable of self-support prior to attaining 18 years of age; and she is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution.  

3. The Veteran died in February 1988.  

4. At the time of his death, the Veteran did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits to which he was entitled to receive on the basis of evidence in the file.


CONCLUSIONS OF LAW

1. As the appellant was denied due process, the September 24, 2015 Board decision addressing the issue of entitlement to an increased rating for residuals of a muscle group injury, for purposes of accrued benefits is vacated.  38 U.S.C.A. § 7104 (a) (West 2015); 38 C.F.R. § 20.904 (2015).

2. The criteria for entitlement to accrued benefits, to include an increased rating for residuals of a muscle group injury, have not been met.  38 U.S.C.A. § 5121 (West 2015); 38 C.F.R. §§ 3.57(a), 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.904. 

In this case, the Board issued a decision in September 2015 denying entitlement to an increased rating for residuals of a muscle group injury, for purposes of accrued benefits.

At the time the Board issued its decision, the appellant asserted that the Veteran during his lifetime did not receive the full amount of his pension benefits.  See March 2015 Form 9 Appeal.  The Board did not address this matter in its September 2015 decision and after the Board issued the decision, the appellant further contended that a five year statute of limitation should apply to her accrued benefits claim as the Veteran prior to his death had his disability pension benefits reduced due to being hospitalized by VA.  See November 2015 Motion for Reconsideration and September 2016 statement.  As this matter represents a denial of due process, the Board's decision as it pertains to the issue of entitlement to an increased rating for residuals of a muscle group injury, for purposes of accrued benefits must be vacated.  See, e.g., 38 C.F.R. § 20.904.

II. Accrued Benefits 

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). As the law is dispositive in the instant case, VA's duty to notify is not applicable.  Regardless, in March 2008, the RO sent the appellant notice regarding her claim for accrued benefits.  

The Board also finds that the appellant has been afforded adequate assistance in regard to the claim.  No outstanding records have been identified that have not otherwise been obtained.  During the June 2015 Board hearing, the undersigned discussed with her the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's notice and development obligations under 38 C.F.R. 
§ 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

Analysis

Section 5121 of title 38, United States Code, provides for payment of certain accrued benefits upon death of a beneficiary.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) the Veteran's spouse; (B) the Veteran's children (in equal shares); (C) the Veteran's dependent parents (in equal shares).  38 U.S.C.A. 
 § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a) . In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  Id.  

For a survivor to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

The Veteran died in February 1988.  The appellant was born in March 1955 and was 33 years old at the time of the Veteran's death.  She contends that she is entitled to accrued benefits as the child of the Veteran. 

It is noteworthy that although the appellant's birth certificate shows that R.S. was her father, rather than the Veteran, the appellant throughout the appeal period has contended that the Veteran was her biological father and that he and his mother raised her.  See, e.g., June 2015 statement, and September 2007 claim.  Further, on VA Form 20-686, Declaration of Marital Status, which was received in April 1964, the Veteran indicated that the appellant was his daughter.  Thus for purposes of the decision rendered herein it is assumed that the appellant was the Veteran's biological child.

In order to be considered a "child" for purposes of accrued benefits, a person must be unmarried and must be under the age of eighteen years; or, before attaining the age of eighteen years, became permanently incapable of self-support; or, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The person must also be a legitimate child, a legally adopted child, a stepchild who is a member of the Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child (in certain circumstances).  Id. 

There is no evidence or argument that the appellant, who was born in 1955, was permanently incapable of self-support on her eighteenth birthday.  After careful consideration, the Board finds that the appellant is not eligible for any award of accrued benefits because she is not a "child" of the Veteran for purposes of receiving these benefits.  Specifically, as discussed above, she does not qualify as a "child" since she at the time of the Veteran's death she was not under the age of 18 years; was not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved institution; and did not become permanently incapable of self-support before reaching the age of 18 years.  The appellant does not argue the contrary.

Even if the appellant met the criteria for being a "child" for purposes of accrued benefits, the Veteran did not have a pending claim for benefits at the time of his death nor did the appellant file a claim for accrued benefits within one year after the Veteran's death.  Although the appellant contends that she filed her claim for accrued benefits in 1988 and the Veteran had a pending claim at the time of his death (see, e.g., January 2008 claim and May 2012 statement), a careful review of the claims file shows that there are no such claims of record.  In November 2015 the Veteran asserted that she filed a claim for accrued benefits in February 1988; however, the only claim of record that is dated in February 1988 is her application for burial benefits, dated February 26, 1988.  

Further, the appellant contends that a five year statute of limitations should apply to her accrued benefits claim.  Where a competent veteran in receipt of a running award of disability pension is hospitalized at VA, payments will be reduced after the hospitalization for a certain period.  38 C.F.R. § 3.1001(a).  Withheld amounts are payable upon the veteran's discharge and, if not paid to the veteran, to survivors in a defined order.  Id.  Survivors attempting to claim withheld amounts must file within five years of the veteran's death.  38 C.F.R. § 3.1001(b).  The appellant contends that she should be paid withheld pension amounts based on the Veteran's 1986, 1987, and 1988 hospitalizations at VA.  See, e.g., November 2015 Motion for Reconsideration and September 2016 statement.

The records shows that there are no unpaid amounts due to the hospitalizations.  A December 1986 Decision on Waiver of Indebtedness shows that the Veteran was admitted to a Veterans Administration Medical Center on June 14, 1986 and his pension benefits were reduced effective October 1, 1986.  His request for an overpayment was denied.  The Veteran during his lifetime did not appeal this determination.  While, in a statement dated and received in February 1987 he requested that his benefits be reinstated as he was discharged from the East Orange Medical Center, this statement cannot be construed as a notice of disagreement with the December 1986 Decision on Waiver of Indebtedness, as it does not discuss the December 1986 Decision on Waiver of Indebtedness or a desire for appellate review of that decision; therefore it cannot be reasonably construed as a notice of disagreement.  See 38 C.F.R. § 20.201.  As to the 1987 and 1988 admissions, the payments are reduced for periods after the end of the second full calendar month following the month of admission for such care.  38 C.F.R. § 3.551(d).  The Veteran was first admitted to the East Orange VA hospital on November 10, 1987, where he stayed until December 4, 1987.  See VA Form 10-7142 Status Change.  This hospitalization was not long enough to trigger a reduction and there is no indication of reduction having been implemented by the RO.  The Veteran was readmitted to the East Orange VA hospital again on December 14, 1987, and stayed at the hospital until his death on February 23, 1988.  Id.  The RO was notified of the Veteran's admission on February 2, 1988 and issued a letter that his pension would be reduced beginning on February 1and again on April 1, 1988.  Because pension benefits are paid on a trailing basis, the February 1988 reduced payment would have been made on March 1, 1988.  38 C.F.R. § 3.31.  The Veteran died before the payment could be made.  Therefore, there were no reduced payment amounts under 38 C.F.R. § 3.551 that could result in withheld amounts payable to survivors under 38 C.F.R. § 3.1001.  

Thus as the law is dispositive on this matter, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The September 24, 2015 Board decision addressing the issue of entitlement to an increased rating for residuals of a muscle group injury, for purposes of accrued benefits is vacated.

Entitlement to accrued benefits, to include an increased rating for residuals of a muscle group injury, is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


